 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   STEVEN BRAUNSTEIN, DESHON                            Case No. 2:18-cv-01767-RFB-NJK
     HEREFORD,
 8                                                                            ORDER
                         Plaintiffs,
 9
             v.
10
     STATE OF NEVADA, et al.,
11
                       Defendants.
12
13          Before the Court is Plaintiffs’ Motion to Proceed In Forma Pauperis and the Proposed
14   Complaint. ECF Nos. 1, 1-1. Plaintiffs seek injunctive relief under 42 U.S.C. § 1983, alleging
15   their constitutional rights were violated when the juries in their respective criminal cases were not
16   sworn in by the state judges. ECF No. 1-1. However, “habeas [corpus relief] is the exclusive
17   vehicle for claims brought by state prisoners that fall within the core of habeas, and such claims
18   may not be brought in a § 1983 action.” Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016),
19   cert. denied 137 S. Ct. 645 (2017) (citing Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005)). Thus,
20   a “state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief sought
21   (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to
22   conviction or internal prison proceedings)—if success in that action would necessarily demonstrate
23   the invalidity of confinement or its duration.” Wilkinson, 544 U.S. at 81–82 (citations omitted).
24
            The Court finds that Plaintiffs’ claims are a direct attack on the validity of their criminal
25
     convictions and sentences. A habeas petition and not a Section 1983 claim is the proper way to
26
     challenge a conviction or sentence. Indeed, Plaintiffs previous filed habeas petitions, seeking
27
     habeas relief for the same alleged violations. Plaintiffs acknowledge the habeas petitions were
28
     unsuccessful. See Hereford v. Neven, Case No. 2:14-cv-01390-JAD-CWH, Docket No. 13 (D.
 1   Nev. Aug. 27, 2015) (dismissing habeas petition with prejudice); Braunstein v. Neven, Case No.
 2   2:15-cv-00947-RFB-NJK, Docket No. 13 (D. Nev. Feb. 5, 2016) (dismissing fourth attempted
 3   habeas petition with prejudice). Plaintiffs now seek to challenge their convictions and confinement
 4   in this litigation. Plaintiffs attempt to attack their confinement through § 1983 in this case is barred
 5   by Wilkinson. 544 U.S. at 81-82.
 6           IT IS THEREFORE ORDERED that this case is DISMISSED with prejudice.
 7           IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to Proceed In Forma
 8   Pauperis [ECF No. 1] is DENIED as moot.
 9           IT IS FURTHER ORDERED that the Clerk of the Court shall close this matter
10   accordingly.
11
12           DATED: September 30, 2018.
13
14
                                                             __________________________________
15                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -2-
